Citation Nr: 1632501	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Providence, Rhode Island. 

In May 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  The record was held open after the hearing for an additional 60 days so that the Veteran could submit additional evidence.  In July 2016, the Veteran submitted additional medical evidence.  

The Board notes that claims of service connection for bilateral pes planus and an irregular heartbeat encompasses claims for all heart and foot disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Consequently, the Board has recharacterized the Veteran's claims as stated above.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service.  

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

A.  Bilateral Hearing Loss 

Here, there is no material dispute that bilateral hearing loss for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in June 2014.  

Service treatment records show that the Veteran's hearing was normal at separation.  With respect to in-service acoustic trauma, the Veteran testified that he was exposed to excessive in-service noise during weapons training without the benefit of hearing protection.  His DD Form 214 shows an award for M-14 Rifle qualification as a marksman.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.

The Veteran competently and credibly testified at his Board hearing that his bilateral hearing loss began in service.  The Veteran also recalls having hearing loss after his discharge.  Further, he denied post-service occupational loud noise exposure.  Accordingly, a nexus to service is established.

The June 2014 VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner based his conclusion on the fact that a 2005 Institute of Medicine study that discusses delayed or late onset noise-induced hearing loss.  Further, a July 2014 private evaluation noted that the Veteran's bilateral hearing loss is related to service.  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for bilateral hearing loss is warranted.

B.  Tinnitus

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported ongoing, recurrent tinnitus during the appeal period, and that his tinnitus began during his active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Veteran reported being exposed to extreme loud noises in service, including the noise of artillery.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain.  The Board notes the negative nexus VA medical opinion of record; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's remaining claims should be remanded to provide him with medical examinations.  

As to the bilateral foot disability claim, the June 2014 VA examination found no current diagnosis of a bilateral foot disability although the examiner noted that the Veteran had asymptomatic pes planus at separation.  However, a May 2016 private medical treatment record notes diagnoses of possible functional tarsal tunnel bilaterally, sinus tarsi syndrome bilaterally secondary to calcaneovalgus and pes planus, and possible plantar fasciitis bilaterally.  Although his treating physician opined in July 2014, that his bilateral foot disorders were due to service, no rationale was provided.  As such, a remand is in order to obtain a medical opinion addressing the etiology of the Veteran's bilateral foot disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran testified that he was diagnosed with a heart disorder during his separation examination, but that it was not noted for civilian job implications.  The Veteran is competent to testify that a medical provider diagnosed him with a heart disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His July 2014 private medical treatment record includes a diagnosis of an irregular heartbeat.  However, he was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for a heart disorder.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, any outstanding VA treatment records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his appeal.  Any identified records for which the necessary authorization has been provided should be obtained.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms related to his bilateral foot disorder and heart disorder. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's bilateral foot disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral foot disorders are etiologically related to service, to include the November 1962 separation examination that shows a diagnosis for bilateral pes planus, 3rd degree, NCD.

The examiner should specifically consider and address the July 2014 and May 2016 private treatment records that indicated that the Veteran's bilateral foot disorder, diagnosed as possible functional tarsal tunnel bilaterally, sinus tarsi syndrome bilaterally secondary to calcaneovalgus and pes planus, and possible plantar fasciitis bilaterally, may be due to his service.  

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's heart disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's heart disorder, diagnosed as irregular heartbeat is etiologically related to service.

The examiner should specifically consider and address the July 2014 private treatment record that indicated that the Veteran's irregular heartbeat may be due to his service.  

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Then readjudicate the appeal.  If any benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


